 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
     LUIS ARTURO MARTINEZ,         ) Case No. SACV 17-1216-JVS (JPR)
11                                 )
                     Petitioner,   )
12                                 )     J U D G M E N T
                v.                 )
13                                 )
     DON BARNES, Sheriff,          )
14                                 )
                     Respondent.   )
15                                 )
16       Pursuant to the Order Accepting Findings and Recommendations
17 of U.S. Magistrate Judge,
18      IT IS HEREBY ADJUDGED that this action is dismissed with
19 prejudice.
20
21
22 DATED: September 24, 2019
                                    JAMES V. SELNA
23                                  U.S. DISTRICT JUDGE
24
25
26
27
28
